     Case 2:19-cv-07457-MWF-JC Document 42 Filed 09/10/21 Page 1 of 1 Page ID #:300



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
11     KEIRON ELIAS,                         Case No. 2:19-cv-07457-MWF-JC
12                         Plaintiff,
                                             JUDGMENT
13                   v.
14     C/O LACHINOV,
15
16                         Defendants.
17
18          Pursuant to the Order Accepting Findings, Conclusions, and
19 Recommendations of United States Magistrate Judge,
20      IT IS ADJUDGED that Judgment be entered dismissing the operative
21 Second Amended Complaint without leave to amend and dismissing this action
22 with prejudice as to plaintiff’s federal claims and without prejudice as to plaintiff’s
23 state law claims.
24        IT IS SO ADJUDGED.
25
26 DATED: September 10, 2021
27                                      _____________________________________
28                                      MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
